Citation Nr: 0203788	
Decision Date: 04/25/02    Archive Date: 05/02/02

DOCKET NO.  02-00 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to assignment of a higher initial disability 
rating for bilateral hearing loss, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel


INTRODUCTION

The veteran had active service from March 1941 to September 
1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
which awarded service connection for bilateral hearing loss, 
and assigned a 10 percent rating effective from March 1998.  

The Board notes that in a January 2002 rating decision, the 
RO denied the veteran's claim for service connection for 
residuals of a ruptured left eardrum.  In March 2002, the 
Board received correspondence from the veteran that can 
reasonably be construed as a notice of disagreement (NOD) as 
to the January 2002 rating decision.  As the NOD was not 
received at the RO, see 38 C.F.R. § 20.300, the Board does 
not have jurisdiction over this issue, and the matter is 
hereby referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  The veteran has been notified of the evidence needed to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.  Prior to June 3, 1998, the veteran's bilateral hearing 
loss was productive of 92 percent word recognition in the 
right ear, and 20 percent word recognition in the left ear.

3.  From June 3, 1998 to June 4, 2000, the veteran's 
bilateral hearing loss was productive of Level VI hearing 
impairment in the right ear, and Level XI hearing impairment 
in the left ear.

4.  From June 5, 2000 to the present, the veteran's bilateral 
hearing loss is productive of Level V hearing impairment in 
the right ear, and Level XI hearing impairment in the left 
ear.


CONCLUSION OF LAW

The criteria for assignment of an initial disability rating 
in excess of 10 percent for bilateral hearing loss have not 
been met, but the evidence supports a 50 percent rating from 
June 3, 1998 to June 4, 2000, and a 40 percent rating from 
June 5, 1999 to the present.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.102, 3.159); 38 C.F.R. §§ 4.1-4.14, 4.85-4.87 (1998 & 
2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim for an 
increased rating for his service connected bilateral hearing 
loss disability, which is currently assigned a 10 percent 
disability rating, effective from March 1998.

As a preliminary matter, the Board notes that during the 
pendency of this appeal, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), was enacted.  Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000); see 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001).  Among other things, the 
VCAA amended 38 U.S.C.A. § 5103 to clarify VA's duty to 
notify claimants and their representatives of any information 
that is necessary to substantiate the claim for benefits.  
The VCAA also created 38 U.S.C.A. § 5103A, which codifies 
VA's duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, except for the amendment to 
38 C.F.R. § 3.156(a).  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.159).  The intended 
effect of the implementing regulations was to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide to 
claimants who file a claim for benefits.  66 Fed. Reg. 45,620 
(Aug. 29, 2001).  Both the VCAA and the implementing 
regulations are applicable in the present case, and will be 
collectively referred to as "the VCAA."

In an August 2001 letter, the RO notified the veteran of the 
VCAA, and outlined the evidence needed to substantiate his 
claim.  Moreover, in various rating decisions, and in an 
October 2001 Statement of the Case (SOC), the veteran was 
informed of the reasons his claim was denied.  The SOC 
outlined the laws and regulations pertaining to his claim.  
The veteran was afforded several VA examinations, and the 
record contains VA outpatient treatment records.  The veteran 
was afforded the opportunity to appear at a hearing and 
present testimony in support of his claim, but he declined 
that opportunity.  There is no indication that there are 
relevant treatment records that have not been obtained in 
this appeal, aside from a few missing VA treatment records, 
which are addressed later in this decision.  In short, the 
Board finds that the requirements under the VCAA regarding 
notice and duty to assist have been satisfied, and the case 
is ready for appellate review.

A brief summary of the history of this appeal is as follows.  
The veteran served in the United States Marines from March 
1941 to September 1945.  His duties included service as an 
anti-aircraft gunner in the South Pacific during World War 
II.  In an October 2000 rating decision, the RO awarded the 
veteran service connection for bilateral hearing loss, and 
assigned a 10 percent rating from March 1998, which was the 
date of receipt of his claim for benefits.  The veteran 
disagreed with that rating, and initiated this appeal.  As 
the veteran is appealing the initial assignment of a 
noncompensable rating assigned to his bilateral hearing loss 
disability, the severity of the disability is to be 
considered during the entire period from the initial 
assignment of a noncompensable disability rating to the 
present time.  Separate ratings can be assigned for separate 
periods of time based on the facts found - a practice known 
as "staged ratings."  See Fenderson v. West, 12 Vet. App. 
119, 125-126 (1999). 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  See 
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3. 

Reviewing the more recent medical evidence in this case 
reveals the following.  In February 1997, the veteran was 
referred by VA for an audiology examination at Audiology and 
Associates.  Word recognition for the right ear was 92 
percent, and for the left ear was 20 percent.  For the right 
ear, the impression was normal hearing through 1000 Hertz, 
and moderate to severe sensorineural hearing loss above 1000 
Hertz.  For the left ear, the impression was mild 
sensorineural hearing loss at 250 and 500 Hertz, and moderate 
to severe sensorineural hearing loss above 500 Hertz.

In June 1998, the veteran underwent a VA audio examination.  
The examiner indicated that the veteran's claims file was not 
available for review, although he summarized the findings 
from the February 1997 examination.  The veteran reported a 
history of hearing loss for ten years, as well as a worsening 
in the left ear for the past two years.  The VA examination 
report reveals the following puretone thresholds for the 
right ear:  15 decibels at 1000 Hertz; 15 decibels at 2000 
Hertz; 65 decibels at 3000 Hertz; and 80 decibels at 4000 
Hertz.  The average pure tone threshold for the right ear was 
56.25.  Speech recognition in the right ear (using the 
Maryland CNC Word List) was 66 percent.  The puretone 
thresholds for the left ear were as follows:  65 decibels at 
1000 Hertz; 65 decibels at 2000 Hertz; 65 decibels at 3000 
Hertz; and 70 decibels at 4000 Hertz.  The average pure tone 
threshold for the left ear was 66.25.  Speech recognition in 
the left ear (using the Maryland CNC Word List) was zero 
percent.  The examiner commented that compared with the 
February 1997 examination, there were no significant changes 
in pure tone threshold in either ear.  Nevertheless, the 
veteran's word recognition score in the right ear had dropped 
from 92 percent to 66 percent, and the left ear score had 
dropped from 20 percent to zero percent.   

In October 1999, the veteran underwent a VA examination for 
ear disease.  The examiner noted that he had first seen the 
veteran in 1997, when he presented with a history of hearing 
loss for which he was wearing hearing aids, and reported a 
sudden drop in his hearing for during the prior two months.  
The discrimination scores had fallen to 62 percent in the 
right ear, and 2 percent in the left ear.  The examiner 
indicated that the veteran appeared to have a progressive 
sensorineural and discriminatory loss, which had become 
extremely severe in the left ear and moderately severe in the 
right ear.  The examiner stated that "the exact etiology for 
this loss is uncertain."  The examiner further stated that 
"[p]art of his earlier loss is secondary from being in the 
military, but the ongoing loss is uncertain."  The examiner 
suggested that an MRI may be helpful to rule out any 
retrocochlear disease, and a neurotology consult for 
evaluation of possible autoimmune sensorineural loss.  The 
examiner reiterated that the earlier hearing loss was 
service-related, but the decreasing loss for the past couple 
of years was due to some other ongoing process.

An October 1999 VA audio examination report reveals the 
following puretone thresholds for the right ear:  25 decibels 
at 1000 Hertz; 75 decibels at 2000 Hertz; 65 decibels at 3000 
Hertz; and 80 decibels at 4000 Hertz.  The average pure tone 
threshold for the right ear was 61.25.  Speech recognition in 
the right ear (using the Maryland CNC Word List) was 62 
percent.  The puretone thresholds for the left ear were as 
follows:  70 decibels at 1000 Hertz; 65 decibels at 2000 
Hertz; 70 decibels at 3000 Hertz; and 75 decibels at 4000 
Hertz.  The average pure tone threshold for the left ear was 
70.  Speech recognition in the left ear (using the Maryland 
CNC Word List) was two percent.  The diagnosis was bilateral 
asymmetric sensorineural hearing loss.  

In a June 2000 VA audio examination, puretone thresholds for 
the right ear were as follows:  25 decibels at 1000 Hertz; 65 
decibels at 2000 Hertz; 65 decibels at 3000 Hertz; and 80 
decibels at 4000 Hertz.  The average pure tone threshold for 
the right ear was 57.5.  Speech recognition in the right ear 
(using the Maryland CNC Word List) was 82 percent.  The 
puretone thresholds for the left ear were as follows:  70 
decibels at 1000 Hertz; 60 decibels at 2000 Hertz; 65 
decibels at 3000 Hertz; and 70 decibels at 4000 Hertz.  The 
average pure tone threshold for the left ear was 66.75.  
Speech recognition in the left ear (using the Maryland CNC 
Word List) was zero percent.  The examiner indicated that he 
had reviewed the veteran's claims file, including past 
audiologic examinations.  The examiner commented that the 
veteran's middle ear function was normal on both sides, 
confirming the sensorineural nature of the veteran's 
bilateral hearing loss.  The diagnosis was bilateral 
asymmetric sensorineural hearing loss.  

An addendum to the foregoing examination was conducted in 
June 2000.  It was noted that there was no improvement in the 
veteran's hearing, as compared to the prior examination in 
October 1999.  The hearing in the left ear was described as 
"a very severe loss, which makes that ear nonfunctioning" 
and there was no treatment for that degree of hearing loss.  
Nevertheless, it was noted that the right ear would benefit 
from amplification.  The examiner recommended a new hearing 
aid, perhaps a digital one.  Finally, the examiner stated 
that he had "already discussed that part of the [veteran's] 
earlier hearing loss as service related."  Moreover, he 
stated that the "later hearing loss ... is not service related 
but rather related to an ongoing process and maybe to an 
acute event that happened last year that resulted in loss of 
all hearing in the left ear."   

Following the foregoing, in an October 2000 rating decision, 
the RO awarded service connection for bilateral hearing loss, 
and assigned a 10 percent rating from March 1998.  The RO 
indicated that service connection was established at the 
level of hearing loss from the February 1997 VA examination, 
and that further hearing loss was not related to service.  
The RO based this finding on the comments in the June 1998 VA 
examination report, summarized above, which distinguish the 
veteran's decreased hearing after 1997 as unrelated to his 
service-connected hearing loss.
 
A March 2001 VA outpatient treatment record indicates that 
word recognition on the right ear was 80 percent; word 
recognition on the left ear was 36 percent.  The veteran was 
diagnosed with bilateral asymmetric sensorineural hearing 
loss.  Word recognition was described as good in the right 
ear, and disproportionately poor in the left ear.  There was 
normal middle ear function in both ears.  The examiner stated 
that compared with the previous evaluation, there has not 
been significant changes in the veteran's hearing sensitivity 
for pure tones.  Although there was a slight improvement in 
word recognition, compared with evaluations done in 1997, 
1999, and 2000.  The examiner indicated that the veteran 
would benefit from hearing aids binaurally, despite the poor 
word recognition in the left ear.  The examiner noted that in 
an earlier VA examination the doctor had recommended an MRI 
to rule out retrocochlear dysfunction, but if this had not 
been done, he suggested referral of the veteran to 
Otolaryngology to rule out possible retrocochlear pathology 
on the left side.  

VA outpatient treatment records indicate that the veteran was 
fitted for hearing aids in June, September, and November 
2001.

In an October 2001 statement of the case, the RO confirmed 
the 10 percent disability rating.  The RO also confirmed the 
earlier finding that service connection is established only 
at the level of hearing loss from the February 1997 VA 
examination.  

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 
100 percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes eleven auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiological examinations 
are conducted using a controlled speech discrimination test 
together with the results of a pure tone audiometry test.  
The vertical lines in Table VI (in 38 C.F.R. § 4.85) 
represent nine categories of the percentage of discrimination 
based on the controlled speech discrimination test.  The 
horizontal columns in Table VI represent nine categories of 
decibel loss based on the pure tone audiometry test.  The 
numeric designation of impaired hearing (Levels I through XI) 
is determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 
38 C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent.  See 38 C.F.R. §§ 4.85(b), 4.87.  

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
However, the method described above using Tables VI and VII 
was not changed, and therefore, does not affect the veteran's 
claim.  However, pertinent changes were made to 38 C.F.R. 
§ 4.86, which are discussed below.  

The regulations now provide that in cases of exceptional 
hearing loss, i.e. when the puretone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  See 
38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) 
provide that when the pure tone threshold is 30 decibels or 
less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results is the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  

The Board has carefully reviewed all the evidence of record, 
as summarized in part above, in conjunction with the 
applicable laws and regulations.  Initially, the Board finds 
that while the record as it stands suggests that the 
worsening in the veteran's hearing, which took place 
following the February 1997 VA examination, may be due to 
causes other than the veteran's service, there is no 
definitive medical evidence supporting such a distinction.  
The Board recognizes that a VA doctor had suggested that the 
veteran be scheduled for an MRI to ascertain whether he had 
any retrocochlear ear disease.  However, it does not appear 
from the record that this test was ever performed.  While the 
Board could seek further development in this regard, the 
Board also notes that recent VA treatment records indicate 
that the veteran is suffering from terminal lung cancer, and 
is home on oxygen.  Thus, to delay this case for further 
development would not be consistent with VA's mission.  
Moreover, the Board finds that in the absence of distinct 
evidence separating the effects of the veteran's service-
connected hearing loss from any possible nonservice-connected 
hearing loss, all doubt is resolved in the veteran's favor, 
and all hearing loss symptoms will be attributed to the 
service-connected hearing loss.  See 38 C.F.R. § 3.102; 
Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In other 
words, the Board does not find that the record supports 
separating the veteran's 1997 hearing loss from subsequent 
worsening in his hearing.  There are medical opinion 
suggesting that the subsequent worsening is due to 
intervening events, but there are no clinical findings 
supporting this hypothesis.

Applying the pertinent medical evidence to the rating 
criteria for hearing impairment, the Board concludes that the 
preponderance of the evidence is against assignment of an 
initial disability rating in excess of 10 percent, but the 
evidence supports a 50 percent rating from June 3, 1998 to 
June 4, 2000, and a 40 percent rating from June 5, 1999 to 
the present.  

As noted earlier, the February 1997 audiology examination 
revealed 92 percent word recognition for the right ear, and 
20 percent word recognition for the left ear.  While the 
report contains audiogram charts, there is no accompanying 
interpretation of those charts.  Nevertheless, at the June 
1998 VA examination, the examiner commented that compared 
with the February 1997 examination, the veteran's word 
recognition scores had dropped, but there were no significant 
changes in pure tone threshold in either ear.  The puretone 
threshold averages in June 1998 were 56.25 in the right ear, 
and 66.25 in the left ear.  Using those puretone averages 
with the word recognition scores from the February 1997 
examination results in Level I hearing impairment in the 
right ear, and level XI hearing impairment in the left ear, 
which results in the currently assigned 10 percent rating.  
See 38 C.F.R. § 4.85, Tables VI and VII.

At the time of the June 1998 VA examination, the veteran's 
right ear manifested an average puretone threshold of 56.25 
decibels, and 66 percent of speech discrimination, which 
results in a Level VI designation.  38 C.F.R. § 4.85, Table 
VI.  The veteran's left ear manifested an average puretone 
threshold of 66.25 decibels, and zero percent of speech 
discrimination, resulting in a Level XI designation.  
Combining a Level IV designation with a Level XI designation, 
results in a 30 percent rating.  See 38 C.F.R. § 4.85, Table 
VII.  As the provisions for exceptional patterns of hearing 
impairment were not effective until June 1999, those 
provisions are not for consideration at this point.  See 
38 C.F.R. § 4.86.  

At the time of an October 1999 VA examination, the veteran's 
right ear manifested an average puretone threshold of 61.25 
decibels, and 62 percent of speech discrimination, which 
results in a Level VI designation.  38 C.F.R. § 4.85, Table 
VI.  The veteran's left ear manifested an average puretone 
threshold of 70 decibels, and zero percent of speech 
discrimination, resulting in a Level XI designation.  
Combining a Level VI designation with a Level XI designation, 
results in a 50 percent rating.  See 38 C.F.R. § 4.85, Table 
VII.  The October 1999 VA examination results indicate that 
the veteran meets the criteria for exceptional patterns of 
hearing impairment under 38 C.F.R. § 4.86(b), for the right 
ear, and 38 C.F.R. § 4.86(a), for the left ear.  However, 
application of those provisions results in a Level V 
designation for the right ear and a Level VI designation for 
the left ear, which is not beneficial to the veteran.

Most recently, at a June 2000 VA examination, the veteran's 
right ear manifested an average puretone threshold of 57.5 
decibels, and 82 percent of speech discrimination, which 
results in a Level IV designation.  38 C.F.R. § 4.85, Table 
VI.  The veteran's left ear manifested an average puretone 
threshold of 66.75 decibels, and zero percent of speech 
discrimination, resulting in a Level XI designation.  
Combining a Level IV designation with a Level XI designation, 
results in a 30 percent rating.  See 38 C.F.R. § 4.85, Table 
VII.  The June 2000 VA examination results indicate that the 
veteran meets the criteria for exceptional patterns of 
hearing impairment under 38 C.F.R. § 4.86(b), for the right 
ear, and 38 C.F.R. § 4.86(a), for the left ear.  Application 
of 38 C.F.R. § 4.86(b) to the right ear, results in a Level V 
designation, which is more beneficial to the veteran, while 
application of 38 C.F.R. § 4.86(a) to the left ear results in 
a Level V designation, which is not beneficial.  Thus, 
combining a Level V designation (right ear) with a Level XI 
designation (left ear), the result from Table VII is 40 
percent.  

In short, the Board finds that the preponderance of the 
evidence is against assignment of an initial disability 
rating in excess of 10 percent, but the evidence supports a 
50 percent rating from June 3, 1998 to June 4, 2000, and a 40 
percent rating from June 5, 1999 to the present.

In reaching the foregoing determination, the Board has 
considered the history of the veteran's bilateral hearing 
loss, as well as the current clinical manifestations and the 
effect this disability may have on the veteran's earning 
capacity.  See 38 C.F.R. §§ 4.1, 4.2.  The Board has also 
considered the severity of the disability during the entire 
period from the initial assignment of a 10 percent rating to 
the present time.  See Fenderson, supra.  The Board has also 
considered the veteran's statements and contentions 
concerning his problems with hearing, and assigned ratings 
based on the objective clinical findings obtained from 
audiometric testing.  Moreover, in reviewing the foregoing, 
the Board has been cognizant of the "benefit of the doubt" 
rule, and considered that rule where appropriate.   See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Finally, the Board emphasizes that the VA Schedule for Rating 
Disabilities assigns percentage ratings that are intended to 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries.  38 C.F.R. § 4.1.  In the present 
case, the evidence does not demonstrate, nor does the veteran 
contend otherwise, that the veteran's bilateral hearing loss 
has caused marked interference with employment (i.e., beyond 
that already contemplated in the assigned evaluations), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The criteria for assignment of an initial disability rating 
in excess of 10 percent for bilateral hearing loss have not 
been met, but the evidence supports a 50 percent rating from 
June 3, 1998 to June 4, 2000, and a 40 percent rating from 
June 5, 1999 to the present.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

